Case 20-67718-bem        Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                  Document      Page 1 of 16




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                           :           CHAPTER 11
                                                 :
GEORGIA CENTRAL UNIVERSITY, INC.                 :           CASE NO. 20-67718-BEM
                                                 :
                                                 :
               Debtor.                           :
                                                 :
                                                 :
BANK OF HOPE                                     :
                                                 :           CONTESTED MATTER
v.                                               :
                                                 :
GEORGIA CENTRAL UNIVERSITY, INC.                 :

                      BANK OF HOPE’S MOTION TO DISMISS OR,
                   IN THE ALTERNATIVE, FOR RELIEF FROM STAY

         COMES NOW Bank of Hope (“BOH”), a creditor and party in interest in the above

matter, and files this its Motion to Dismiss Or, In The Alternative, For Relief From Stay and

further shows this Court as follows:

                                  I. STATEMENT OF FACTS

         1.    Georgia Central University, Inc. (“Debtor”) owns certain real property located at

6789, 6801 and 6803 Peachtree Industrial Boulevard, Atlanta, Georgia 30360 (the “Property”)

which is an approximately 3.8 acre lot on which a commercial office center is located.

         2.    BOH holds a perfected security interest in the Property as well as the rents,

accounts and other personal property owned by the Debtor located at or otherwise associated

with the Property by virtue of a Security Deed from the Debtor which was properly recorded in

the real estate records of the Clerk of Superior Court of DeKalb County, Georgia. BOH is also
Case 20-67718-bem        Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                   Document      Page 2 of 16




the holder of an Assignment of Rents and Leases from Debtor and UCC-1 which were properly

recorded in the records of the Clerk of the Superior Court of DeKalb County, Georgia further

securing its interest in the rents, profits, accounts and other personal property of the Debtor.

True and correct copies of the Security Deed, Assignment of Rents and Leases and UCC-1 are

attached hereto at Exhibit “1.”

       3.      The Debtor granted the foregoing security interests in conjunction with a loan to

Debtor in the original principal amount of $1,870,000.00 which is reflected by a Promissory

Note executed by Debtor on December 3, 2010 ( the “Note”). A true and correct copy of the

Note is attached hereto as Exhibit “2.”

       4.      The indebtedness due under the Note matured on December 3, 2017 at which time

the balance owed on the Note was due. Debtor failed to pay the balance owed on the Note when

it became due. As a result, on May 8, 2018, BOH sent written notice to the Debtor of its

defaults.

       5.      On August 7, 2018, Debtor filed a Voluntary Petition for bankruptcy under

Chapter 11. See Doc. 1 filed in In re: Georgia Central University; U.S. Bankr. Ct., N.D. Ga., Atl

Div.; Case No. 18-63208-BEM (“the 2018 Bankruptcy Case”).

       6.      On August 21, 2018, the U.S. Trustee filed a Motion to Dismiss the 2018

Bankruptcy Case due to the Debtor’s failure to provide certain business and financial

information including proof of the establishment of debtor-in-possession bank accounts; proof

that Debtor maintains acceptable insurance coverage; copies of Debtor’s most recent federal


                                               ~2~
Case 20-67718-bem         Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55             Desc Main
                                    Document      Page 3 of 16




income tax returns; and a 90 day listing of all disbursement checks. See Doc. 14 filed in the

2018 Bankruptcy Case.

       7.      On September 10, 2018, a Consent Order Dismissing Case was entered due to

Debtor’s lack of acceptable insurance coverage thereby causing unnecessary risk to the estate.

See Doc. 20 filed in the 2018 Bankruptcy Case.

       8.      On September 20, 2018, following the dismissal of the 2018 Bankruptcy Case,

BOH filed a Complaint against Debtor and its individual owner and guarantor, Paul Changhwan

Kim, in the Superior Court of DeKalb County, Georgia (the “Superior Court”) seeking an award

of damages for the breach of the Note and related loan documents as well as for the appointment

of a receiver for the Property (the “State Court Litigation”). A true and correct copy of the

Complaint filed by BOH in the State Court Litigation is attached hereto as Exhibit “3.”

       9.      On July 31, 2019, a Final Order Granting Summary Judgment in favor of BOH

was entered in the State Court Litigation awarding BOH damages in the total amount of

$1,994,248.56 with interest accruing thereon at the rate of $491.098 per day. Additionally, the

Superior Court entered an Order Appointing Receiver appointing Douglas P. Wilson as the

Receiver for the Property (the “Receiver”) due to the Debtor’s mismanagement of the Property

including its failure to pay the debt on the Property as well as its failure to provide insurance for

the Property and pay taxes on the Property. True and correct copies of the foregoing orders are

attached hereto as Exhibits “4” and “5.”

       10.     Debtor did not appeal either order. In fact, Debtor did not oppose BOH’s motions

for summary judgment or for the appointment of a receiver in the State Court Litigation.
                                               ~3~
Case 20-67718-bem        Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55             Desc Main
                                   Document      Page 4 of 16




       11.     The Receiver subsequently met with Mr. Kim, the individual owner of the Debtor,

who was initially cooperative with the Receiver and surrendered possession of the Property to

the Receiver. See Receiver’s Inventory and Initial Report filed on September 17, 2019 in the

State Court Litigation, a true and correct copy of which is attached hereto as Exhibit “6.”

       12.     Since then, the Receiver has been in possession of the Property and managed and

operated the Property with funding provided by BOH. Additionally, the Receiver enlisted the

services of various commercial real estate firms in an effort to determine the market value of the

Property and to market the Property for sale. See Receiver’s Report Nos. 2-10 filed in the State

Court Litigation, true and correct copies of which are attached hereto as Exhibit “7.”

       13.     On January 3, 2020, the Receiver filed a Motion for Approval of the Purchase and

Sale Agreement in which he described the efforts to determine the market value of the Property

and to market the Property for sale and sought approval of a Purchase and Sale Agreement for

the sale of the Property for the purchase price of $2,300,000.00. A true and correct copy of the

Receiver’s Motion for Approval of the Purchase and Sale Agreement is attached hereto as

Exhibit “8.”

       14.     A hearing of the Receiver’s motion was scheduled to originally occur on February

20, 2020. And, the Receiver provided proper notice of the hearing to the Debtor and all of the

Debtor’s secured creditors.

       15.     Shortly before the hearing of the Receiver’s motion was scheduled to occur, the

United States of America entered an appearance in the State Court Litigation and sought to

intervene for the purpose of addressing several tax liens filed against the Debtor and the
                                              ~4~
Case 20-67718-bem            Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55          Desc Main
                                      Document      Page 5 of 16




Property. As a result, the hearing was postponed in order to permit the United States to intervene

and address its tax liens.

        16.     Once the issues related to the United States’ intervention in the State Court

Litigation were resolved, the hearing of the Receiver’s motion was re-scheduled. See Amended

Notice of Continued Hearing on Receiver’s Motion for Approval of the Purchase and Sale

Agreement, a true and correct copy of which is attached hereto as Exhibit “9.” Unfortunately,

before the hearing could be held, the COVID-19 pandemic occurred and the Georgia Supreme

Court declared a Statewide Judicial Emergency ordering the closing of the courts and causing the

hearing to again be postponed.

        17.     On March 19, 2020, Debtor’s attorney in this case entered an appearance on

behalf of the Debtor in the State Court Litigation. See Notice of Substitution of Counsel filed on

March 19, 2020 in the State Court Litigation, a true and correct copy of which is attached hereto

as Exhibit “10.”

        18.     On May 18, 2020, following additional postponements due to the COVID-19

pandemic and extensions of the Supreme Court’s Judicial Emergency Order, the Superior Court

conducted a status conference via ZOOM on May 18, 2020 to determine whether it would be

feasible to hold the hearing via video conference. However, at the ZOOM status conference,

Debtor’s attorney objected to the scheduling of a hearing while the Debtor’s principal, Mr. Kim,

was in Korea. And, one of the junior secured creditors, Charlie So, objected to having a hearing

by video conference because he was not familiar with the technology used.


                                               ~5~
Case 20-67718-bem        Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55            Desc Main
                                   Document      Page 6 of 16




       19.     The Superior Court sought to satisfy both the Debtor’s and Mr. So’s concerns by

scheduling an in person hearing to be held on June 22, 2020 after Mr. Kim returned to the United

States. See Order to Proceed with Courtroom Hearing filed on May 19, 2020 in the State Court

Litigation, a true and correct copy of which is attached hereto as Exhibit “11.” Once again,

though, the hearing was continued due to the extension of the Georgia Supreme Court’s Judicial

Emergency Order. See Order Continuing Hearing and Reinstating Deadline on Time to

Intervene filed on June 22, 2020 in the State Court Litigation, a true and correct copy of which is

attached hereto as Exhibit “12.”

       20.     Throughout all of the above, the Debtor has not filed any response whatsoever in

the State Court Litigation to the Receiver’s motion to approve the sale of the property. It has not

filed any objection to the methods used by the Receiver to determine the market value of the

Property, the marketing of the Property for sale or to the purchase price for the proposed sale of

the Property despite being represented by counsel throughout the State Court Litigation which

has been pending for almost 2 full years. And, it has not even attempted to pay any of its debt to

BOH during that time even in monthly installments.

       21.     Meanwhile, the Receiver has remained in possession of the Property. And, BOH

has incurred substantial expenses for the maintenance and operation of the Property for the past

eleven (11) months including the payment of the Receiver’s fees for the operation of the

Property, taxes on the Property and insurance for the Property which total $86,556.24 to date.

The amount that Debtor owes to BOH on its judgment has also increased to $2,158,766.39

including accrued post judgment interest through June 30, 2020.
                                              ~6~
Case 20-67718-bem          Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55                Desc Main
                                    Document      Page 7 of 16




        22.      In light of the foregoing circumstances and the timing of the filing of Debtor’s

skeletal and error filled petition, it appears that Debtor has filed its petition in bad faith with the

sole purpose of frustrating and delaying the Receiver’s sale of the Property which is already the

subject of the pending State Court Litigation. Therefore, BOH requests that the Court either

dismiss this bankruptcy case in its entirety or lift the stay so that the proceedings in the State

Court Litigation can continue until conclusion.



                      II. ARGUMENT AND CITATION OF AUTHORITIES

    A. This Bankruptcy Case Should Be Dismissed Because It Was Not Filed In Good

        Faith.

        “Chapter 11 provides strong weapons, not generally available outside of bankruptcy, to

help debtors deal with financial distress. These weapons pose substantial hardships on

creditors.” In re Liberate Tech, 314 B.R. 206, 211 (Bankr. N.D. Cal. 2004). “To prevent abuse

of Chapter 11, courts have implied the requirement that the petition be filed in good faith.” Id..

“The ‘good faith’ filing requirement . . . [is intended] to deter filings that seek to achieve

objectives outside the legitimate scope of bankruptcy laws.’ The purpose of the good faith

requirement is to ensure that the hardships imposed on creditors are justified by fulfillment of

statutory objectives.” Id. “The good faith requirement operates through section 1112(b), which

authorizes dismissal of a chapter 11 petition for ‘cause.’” Id. Section 1112 of the Bankruptcy

Code provides, in relevant part, that:

        “Except as provided in paragraph (2) and subsection (c), on request of a party in interest,
                                                ~7~
Case 20-67718-bem         Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                    Document      Page 8 of 16




       and after notice and a hearing, the court shall convert a case under this chapter to a case
       under chapter 7 or dismiss a case under this chapter, whichever is in the best interests of
       the creditors and the estate, for cause unless the court determines that the appointment
       under section 1104(a) of a trustee or an examiner is in the best interest of creditors and
       the estate.”

11 U.S.C. § 1112(b)(1) (emphasis added). The purpose of § 1112(b)(1) is to “preserve estate

assets by preventing the debtor in possession from gambling on the enterprise at the creditors’

expense when there is no hope for rehabilitation.” In re Vallambrosa Holdings, L.L.C., 419 B.R.

81, 88 (S.D. Ga. 2009)(citations omitted).

       Section 1112(b)(4) provides a non-exhaustive list of “causes” for conversion or dismissal.

In re Strug-Division, LLC, 375 B.R. 445, 448 (Bankr. N.D. Ill. 2007). In addition, “cause” exists

to dismiss a bankruptcy case where the debtor has filed a petition in bad faith. See In re Albany

Partners, Ltd., 749 F. 2d 670 (11th Cir. 1984); In re Natural Land Corp., 825 F. 2d 296 (11th Cir.

1987); In re Phoenix Piccadilly, Ltd., 849 F. 2d 1393 (11th Cir. 1988); In re State Street Houses,

Inc., 356 F. 3d 1345 (11th Cir. 2004).

       Unlike ordinary motions to dismiss a bankruptcy case, where “the movant bears the

burden of proving . . . that cause exists for a dismissal of a debtor’s case . . . when lack of good

faith is raised as a basis for dismissal for cause, the debtor bears the burden of proving that the

filing was made in good faith.” In re Fox, 232 B.R. 229, 233 (Bankr. D.Ks. 1999). See also In

re Strug-Division, 375 B.R. at 448; Stage I Land Co. v. U.S., 71 B.R. 225, 229 (D. Minn. 1986).

       In determining whether a debtor has filed a petition in bad faith, the court may consider

the following:

       (1) the lack of “realistic possibility of an effective reorganization;” (2) evidence that “the
                                               ~8~
Case 20-67718-bem          Doc 15     Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                     Document      Page 9 of 16




       debtor seeks merely to delay or frustrate the legitimate efforts of secured creditors to
       enforce their rights;” (3) whether the debtor is seeking to use the bankruptcy provisions
       “to create and organize a new business, not to reorganize or rehabilitate an existing
       enterprise, or to preserve going concern values of a viable or existing business”; (4) the
       timing of the debtor’s relevant actions; (5) whether the debtor appears to be merely a
       “shell” corporation; and (6) whether the debtor was created, or the subject property
       transferred to the debtor, “for the sole purpose of obtaining protection under the
       automatic stay [of Chapter 11] by filing bankruptcy.”

Natural Land Corp., 825 F. 2d at 298 (internal citations omitted)(list of factors is not exhaustive;

nor is there any single factor that will necessarily lead to a finding of bad faith). Additionally,

the court may also consider the factors listed below which evidence “an intent to abuse the

judicial process and purpose of the reorganization provisions” or which demonstrate that the

petition was filed “to delay or frustrate the legitimate efforts of secured creditors to enforce their

rights.” Phoenix Piccadilly, 849 F. 2d at 1394 (citing Albany Partners, 749 F. 2d at 674). Such

factors include:

       (a)        the debtor has only one asset (i.e., the Property) in which it does not hold legal
             title;

       (b)       the debtor has few unsecured creditors whose claims are small in relation to the
             claims of the secured creditors;

       (c)      the debtor has few employees;

       (d)      the Property is the subject of a foreclosure action as a result of arrearages on the
             debt;

       (e)      the debtor’s financial problems involve essentially a dispute between the debtors
             and the secured creditors which can be resolved in the pending state court action;

       (f)       the timing of the debtor’s filing evidence an intent to delay or frustrate the
             legitimate efforts of the debtor’s secured creditors to enforce their rights; and

       (g)      the lack of a realistic possibility of an effective reorganization.
                                                ~9~
Case 20-67718-bem         Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                   Document     Page 10 of 16




Id. at 1394-95; State Street Houses, 356 F. 3d at 1347.

        The “purpose of Chapter 11 reorganization is to assist financially distressed business

enterprises by providing them with breathing space in which to return to a viable state . . . If

there is not a potentially viable business in place worthy of protection and rehabilitation, the

Chapter 11 effort has lost is raison d’etre[.]” Matter of Little Creek Dev. Co. 779 F. 2d 1068,

1073 (5th Cir. 1986) (internal citations omitted). Hence, “[r]esort to the protection of the

bankruptcy laws is not proper under these circumstances because there is no going concern to

preserve, there are no employees to protect, and there is no hope of rehabilitation[.]” Id.;

Vallambrosa Holdings, 419 B.R. at 89-92 (test of rehabilitation is whether debtor’s business

prospects justify continuance of the reorganization effort; therefore, at minimum, a confirmable

plan requires the prospect of re-establishment of a business); see, e.g., In re Club Tower, L.P.,

138 B.R. 307, 310 (Bankr. N.D. Ga. 1991) (finding of bad faith filing, where the debtor had one

asset (Property) upon which the secured creditor’s liens and security interest fully encumbered;

had only a few unsecured creditors whose claims were relatively small; and had “no employees,

no cash flow, and no available sources of income to sustain a plan of reorganization or to make

adequate protection payments, all income from the JJ Property having been absolutely assigned

to [the secured creditor].”).

        Here, the Debtor effectively abandoned its obligations related to the Property failing to

pay BOH for its loan on the Property for almost 3 years or to properly insure the Property as

admitted in the 2018 Bankruptcy Case. It has also failed to pay taxes on the Property and has

effectively abandoned management of the Property to the Receiver at the expense of BOH.
                                              ~ 10 ~
Case 20-67718-bem          Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                    Document     Page 11 of 16




Thus, it has clearly grossly mismanaged the estate.

       In its voluntary petition, Debtor erroneously lists a total of five unsecured creditors,

including BOH, to whom it indicates it owes a total of $2,825,000.00 while stating that it has

assets valued at only $0 - $50,000.00. As the Receiver’s Motion for Approval of the Purchase

and Sale Agreement filed in the State Court Litigation appears to correctly note, the creditors

listed by Debtor all hold secured interests in the Property and the total principal amount of

Debtor’s outstanding debts to those creditors is $2,982,411.82. The Debtor has no serious

prospect of prospect of re-organization or of servicing its debt. And, even it did, that should not

override a finding of bad faith. Phoenix Piccadilly, 849 F. 2d at 1394.



   B. Alternatively, The Court Should Grant Relief From The Stay To Allow the Pending

       State Court Litigation To Proceed.

       As the Court is undoubtedly well aware, 11 U.S.C. § 362(d) provides:

                       “On request of a party in interest and after notice and a hearing, the court
               shall grant relief from the stay provided under subsection (a) of this section, such
               as by terminating, annulling, modifying, or conditioning such stay –

               (1)      for cause, including the lack of adequate protection of an interest in
                     property of such party in interest;

               (2)       with respect to a stay of an act against property under subsection (a) of this
                     section, if –

                        (A)     the debtor does not have an equity in such property; and

                        (B)     such property is not necessary to an effective reorganization;”


                                               ~ 11 ~
Case 20-67718-bem         Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                   Document     Page 12 of 16




        “The test developed by courts to determine if it is appropriate to lift the automatic stay

and allow the continuation of [a] lawsuit pending in state court is whether: a) Any ‘great

prejudice’ to either the bankrupt estate or the debtor will result from the continuations of a civil

suit; b) the hardship to the [non-debtor party] by maintenance of the stay considerably outweighs

the hardship to the debtor; and c) the creditor has a probability of prevailing on the merits of his

case.” In re Williams, 302 B.R. 923, 926 (Bankr. M.D. Ga. 2003) (citing In re South Oakes

Furniture, Inc., 167 B.R. 307 (Bankr. M.D. Ga. 1994).

        As noted in the accompanying Affidavit of Thomas K. Olson which was filed in the State

Court Litigation (see Exhibit “8” hereto), the recommended list price for the Property was

between $2,560,000 and $3,000,000 and the anticipated sales price range was between

$2,150,000 and $2,500,000 based on two Broker Opinions of Value received by the Receiver.

(One broker declined to provide an Opinion of Value because it did not consider the Property up

to its standards). And, the highest and best offer that the Receiver received for the purchase of

the sale of the Property was $2,300,000.00 which is within the range of sales prices anticipated

by the brokers. (All but one of the other offers was below the anticipated sales price range).

        The amount that Debtor owed BOH at the time that it filed its voluntary petition in this

case was $2,158,766.39. Once commissions and other expenses of sale are considered, it

appears that there is not a sufficient equity cushion in the Property. And, when the other secured

debts are considered, it appears that Debtor does not have any equity in the Property whatsoever.

        Furthermore, the Debtor filed this case as the Superior Court was attempting to re-

schedule a hearing of the Receiver’s motion in the State Court Litigation in which it could assess
                                               ~ 12 ~
Case 20-67718-bem         Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55               Desc Main
                                   Document     Page 13 of 16




the merits of the proposed sale of the Property and the interests of all of the secured creditors as

well as the Debtor which the Debtor presumably intends to address in this case instead. The

State Court Litigation had already been pending for almost 2 years. And, the Receiver’s motion

had been pending for 6 months without any response or objection from the Debtor. During that

time (and in fact since 2017), BOH did not receive any payments from the Debtor. Meanwhile,

BOH incurred tens of thousands of dollars in attorney’s fees to pursue its claims in the State

Court Litigation and tens of thousands of dollars more in expenses for the maintenance and

operation of the Property.

       Thus, this bankruptcy appears to be nothing more than an effort to delay and frustrate the

sale of the Property. It is duplicative of the State Court Litigation and a waste of judicial assets.

And, there will be no prejudice or hardship to Debtor by allowing the State Court Litigation to

proceed. On the other hand, it will cause substantial hardship to BOH if the stay is not lifted in

order to allow the State Court Litigation to proceed. BOH will be forced to start all over again

here in bankruptcy court when the proceedings were nearing an end in the State Court Litigation.



                                         III. CONCLUSION

       In light of the above, this Court should either dismiss this bankruptcy case or, in the

alternative, grant relief from the automatic stay of bankruptcy to permit the State Court

Litigation to proceed and for the Property to be sold by the Receiver and for the proceeds of the

sale of the Property to be distributed as the Superior Court of DeKalb County, Georgia deems to

be appropriate under applicable state law.
                                              ~ 13 ~
Case 20-67718-bem      Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55    Desc Main
                                Document     Page 14 of 16




      Respectfully submitted this 13th day of July, 2020.

                                                  MOORMAN PIESCHEL, LLC

                                                  /s/ Nicholas J. Pieschel
                                                  Nicholas J. Pieschel
                                                  Georgia Bar No. 579660

                                                  Attorney for Movant
                                                  Bank of Hope

One Midtown Plaza
Suite 1205
1360 Peachtree Street, NE
Atlanta, Georgia 30309
(404)898-1240
Fax: (404)898-1241
njp@moormanpieschel.com




                                          ~ 14 ~
Case 20-67718-bem         Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55              Desc Main
                                   Document     Page 15 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             :           CHAPTER 11
                                                   :
GEORGIA CENTRAL UNIVERSITY, INC.                   :           CASE NO. 20-67718-BEM
                                                   :
                                                   :
                Debtor.                            :
                                                   :
                                                   :
BANK OF HOPE                                       :
                                                   :           CONTESTED MATTER
v.                                                 :
                                                   :
GEORGIA CENTRAL UNIVERSITY, INC.                   :

                                  CERTIFICATE OF SERVICE

         This is to certify that as of this date, I electronically filed the foregoing BANK OF

HOPE’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR RELIEF FROM STAY

with the Clerk of Court using the CM/ECF system which will cause an electronic notification of

such filing to be sent to the following:

         Cameron M. McCord                             Todd Eugene Hennings
         Aaron R. Anglin                               Chapter 11 Subchapter V Trustee
         Jones & Walden, LLC                           Macey, Willensky & Hennings, LLP
         699 Piedmont Avenue NE                        5500 Interstate North Parkway
         Atlanta, GA 30308                             Suite 435
         (404) 564-9300                                Sandy Springs, GA 30328
         Fax : (404) 564-9301                          (404) 584-1222
         E-mail: cmccord@joneswalden.com               E-mail: thennings@maceywilensky.com
                 aanglin@joneswalden.com




                                               ~ 15 ~
Case 20-67718-bem      Doc 15    Filed 07/13/20 Entered 07/13/20 11:39:55   Desc Main
                                Document     Page 16 of 16




      David S. Weidenbaum
      Office of the U.S. Trustee
      362 Richard B. Russell Bldg.
      75 Ted Turner Drive, SW
      Atlanta, GA 30303
      (404) 331-4437
      E-mail: david.s.weidenbaum@usdoj.gov

      This 13th day of July, 2020.

                                               MOORMAN PIESCHEL, LLC

                                               /s/ Nicholas J. Pieschel
                                               Nicholas J. Pieschel
                                               Georgia Bar No. 579660

                                               Attorney for Movant
                                               Bank of Hope

One Midtown Plaza
Suite 1205
1360 Peachtree Street, NE
Atlanta, Georgia 30309
(404)898-1240
Fax: (404)898-1241
njp@moormanpieschel.com
